     Case 4:21-cv-00087-WTM-CLR Document 34 Filed 06/15/21 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

LUIS OMAR ALVAREZ,                   )
                                     )
              Plaintiff,             )
                                     )
v.                                   )             CV421-087
                                     )
BECHTEL CORPORATION,                 )
RICHMOND COUNTY                      )
CONSTRUCTION,                        )
SOUTHERN NUCLEAR                     )
OPERATING COMPANY, and               )
WILLIAMS PLANT SERVICES,             )
                                     )
              Defendants.            )

                                ORDER

     Before the Court are plaintiff’s proposed discovery and scheduling

plan and his motion to strike the proposal from the docket. Doc. 31; doc.

33. The Court construes the motion to strike as a motion to voluntarily

withdraw the proposed discovery and scheduling plan.          See Retic v.

United States, 215 Fed. App’x 962, 964 (11th Cir. 2007) (“Federal courts

sometimes will ignore the legal label that a pro se litigant attaches to a

motion and recharacterize the motion in order to place it within a

different legal category.” (quoting Castro v. United States, 540 U.S. 375,

381 (2003)). The discovery plan appears to have been filed in error, as it
    Case 4:21-cv-00087-WTM-CLR Document 34 Filed 06/15/21 Page 2 of 2




was not signed by all parties and was filed shortly after the Court stayed

discovery, obviating its need.   Doc. 30; doc. 31.    As the proposal is

unilateral and moot, the motion to withdraw is GRANTED. Doc. 33.

     SO ORDERED, this 15th day of June, 2021.



                                  ________________________________
                                    _____
                                        _________
                                                ___________
                                  CHRI
                                  CHRISTOPHER
                                    R STOP
                                        OPHER L. RAY
                                                   Y
                                         STATES
                                  UNITED STATE  MAGISTRATE JUDGE
                                            T S MAGISTR
                                  SOUTHERN DISTRICT OF GEORGIA
